Johnson,DW v. State                                                 















IN THE
TENTH COURT OF APPEALS
 

No. 10-97-160-CR

     ALLEN CHARLES DAY,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the 13th District Court
Navarro County, Texas
Trial Court # 26, 178
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      A jury convicted Allen Charles Day of the offense of possession of a controlled substance and
assessed punishment at two years' incarceration in a state jail facility and a fine of $10,000.  Tex.
Health & Safety Code Ann. § 481.115 (Vernon Supp. 1997); Tex. Pen. Code Ann. § 12.35
(Vernon 1994).  Seeking to appeal his conviction, Day filed a pro se notice of appeal on April 28,
1997.  This court abated Day’s appeal on September 3, 1997, for the trial court to consider Day’s
request for the appointment of appellate counsel.  Day has now filed a motion to voluntarily
dismiss his appeal.  
      In relevant portion, the appellate rule governing voluntary dismissals in criminal appeals
states:
At any time before the appellate court’s decision, the appellate court may dismiss the
appeal if the appellant withdraws his or her notice of appeal.  The appellant and his or
her attorney must sign the written withdrawal and file it in duplicate with the appellate
clerk. . . .

Tex. R. App. P. 42.2(a).

      We have not issued a decision in this appeal.  Day’s motion meets the requirements of the rule
and is granted.
      Day's appeal is dismissed.
                                                                               PER CURIAM

Before   Chief Justice Davis, 
            Justice Cummings, and
            Justice Vance
Dismissed on appellant's motion
Opinion delivered and filed October 15, 1997
Do not publish